WALLACE, Circuit Judge,
concurring in part and dissenting in part:
I agree that we do not have jurisdiction to review the district court’s summary judgment. However, because I conclude that Christensen does not appeal from the district court’s denial of the motion to reconsider, I would dismiss.
Christensen’s notice of appeal states that he “appeals to the United States Court of Appeals for the Ninth Circuit from the Judgment entered on January 27, 2005.” The date of judgment was December 13, 2004.
Arguably, there is some ambiguity because the district court denied Christensen’s motion to reconsider on January 27, 2005. This ambiguity is resolved, however, by Christensen’s opening brief. The brief states that we need only decide one issue: “[wjhether the District Court erred in granting the United State’s [sic] unopposed motion for summary judgment.” In addition, the brief requests as relief only that we reverse the district court’s judgment. I am therefore satisfied that Christensen does not appeal from the district court’s denial of the motion to reconsider.